            Case 1:20-cv-00872-UNA Document 3 Filed 04/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Clifford G. Fleetwood, 1                      )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 20-872 (UNA)
                                              )
                                              )
John Hickenlooper et al.,                     )
                                              )
                Defendants.                   )


                                 MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The application will be granted and the case

will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss a

complaint upon determining that it, among other enumerated grounds, is frivolous.

       Plaintiff, a resident of Fort Lauderdale, Florida, has filed a complaint captioned “Notice of

a Federal Felony Criminal Complaint and Civil Complaint in a Combined Federal Criminal and

Civil Action Duly and Timely Filed in the United States District Court in Washington D.C. and

the U.S. Senate Judiciary Against You. This Case has been Transferred to Washington, D.C. from

the United States District Court in Austin, Texas.” Contrary to the caption’s latter part, the

complaint originated in this Court. It contains a long list of named and unnamed defendants.

Plaintiff baldly alleges a “Judicial conspiracy, and a Multi-State, Multi-Pub[l]ic Agency



1
  The complaint’s caption lists the plaintiffs as an individual and four companies. Since artificial
entities can neither appear in federal court without licensed counsel nor proceed in forma pauperis,
Rowland v. California Men's Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-203
(1993), the Court deems this action to be brought by and on behalf of Clifford G. Fleetwood only.
                                                  1
           Case 1:20-cv-00872-UNA Document 3 Filed 04/27/20 Page 2 of 2



conspiracy, in attempts to extort [plaintiff’s] investment holding firm . . . out of money, and assets

owned, and legally held by our fully licensed investment firm.” Compl. Ex. at 1.

       Complaints premised on fantastic or delusional scenarios or supported wholly by

allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as frivolous.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25, 33 (1992)

(“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994) (a court

may dismiss claims that are “essentially fictitious”-- for example, where they suggest “bizarre

conspiracy theories . . . [or] fantastic government manipulations of their will or mind”) (citations

and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir.

1981) (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of

a wholly fanciful kind.”). The instant civil complaint satisfies this standard. As for the “Federal

Felony Criminal Complaint,” a “private citizen lacks a judicially cognizable interest in the

prosecution or nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).

So, this case will be dismissed with prejudice. A separate order accompanies this Memorandum

Opinion.


                                                               _________s/_____________
                                                               AMY BERMAN JACKSON
Date: April 27, 2020                                           United States District Judge




                                                  2
